Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Response to Arguments
The amendments to claims 1 and 7 have overcome the previously presented 35 USC 112b rejections of claims 1, 5-14, 17-18, 46-51 and 53-55. Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicant argues that the amendments to claims 1 and 45 requiring that the entire first intermediate section extends substantially downward from the first leg member to the first cantilever rib member and the entire second intermediate section extends substantially downward from the second leg member to the second cantilever rib member have overcome the previously presented rejections over Brown (US 8,834,512). However, in view of the amendments, the first intermediate section is being considered the boxed-in portion on the examiner-annotated reproduction of fig. 6 provided below. The boxed-in portion meets all of the limitations of the claimed “first intermediate section”. This entire section extends substantially downward from the first leg member to the first cantilever rib member. A corresponding portion on the other side (i.e., side not shown in fig. 5) of the nasal dilator is considered the second intermediate section, and this entire section extends substantially downward from the second leg member to the second cantilever rib 

    PNG
    media_image1.png
    458
    681
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-12, 45, 47-51, 53-55 and 57 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 8,834,512). Regarding claims 1 and 45, Brown disclose a nasal dilator device comprising a substantially u-shaped body (see figs. 1-6; see examiner-annotated reproduction of figs. 3 and 4 below, on which the claimed central portion, leg members, cantilever rib members, and intermediate sections are labelled) including a central  by a user (fig. 6), and first and second leg members extending from the central portion in a first plane, a first cantilever rib member extending outward from the u-shaped body in a second plane, and a second cantilever rib extending outward from the u-shaped body in a third plane, wherein the first and second cantilever ribs extend away from each other (note: when starting at the distal tip of the ribs and extending in a proximal direction, the ribs extend away from each other). 


    PNG
    media_image2.png
    603
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    625
    media_image3.png
    Greyscale


A first intermediate section (see first examiner-annotated figure above) connects an end of the first leg to a proximal end of the cantilever rib member, wherein a proximal end of the first intermediate section is connected to the end of the first leg member and a distal end of the first intermediate section is connected to the proximal end of the first cantilever rib member, wherein the first intermediate section extends between the first plane and the second plane such that when said nasal device is in use and is worn by a user, the entire first intermediate section extends substantially downward from the first leg member to the first cantilever rib member (see fig. 5, noting that when a user who is lying down on his/her back wears the nasal device of Brown in the manner shown in fig. 6, the entire intermediate section, which is boxed-in in the figure, extends downward, wherein downward is considered the direction pointing toward the ground) and extends no further than the proximal end of the first cantilever rib member. A second intermediate section connects an end of the second leg member to a proximal end of the second cantilever rib member, wherein a proximal end of the second intermediate section is connected to the end of the second leg member and a distal end of the second intermediate section is connected to the proximal end of the second cantilever rib member, wherein the second intermediate section extends between the first plane and the third plane such that when nd and 3rd
Regarding claim 5, the first and second intermediate sections extend obtusely from the ends of the first and second leg members (see examiner-annotated figure 3 above).
Regarding claim 6, the second and third planes are converging planes (toward their upper ends as viewed in examiner-annotated reproduction of fig. 3).
Regarding claim 7, the elongate arched profile approximates at least a portion of a circle, ellipse, or parabola (consider outer surface path show in fig. 3, or edge surface that follows curved arrow in examiner-annotated fig. 5 above).
Regarding claim 8, the first and second leg members are inclined towards each other such that a relatively greater distance is provided between the first and second leg members towards the central portion to accommodate a columella of a nose when donned by a user (see fig. 6). 
Regarding claim 9, the intermediate sections are adapted to be inclined away from each other to assist in urging the cantilever rib members against the inner wall of respective nostrils when worn by a user (fig. 6).
Regarding claims 10-12, the first and second cantilever rib members comprise first and second nostril engaging elements comprising enlarged pads (e.g., cushions 102) disposed thereon and adapted to engage with an inner wall of a respective nostril (fig. 6). The first and second nostril engaging elements are disposed at distal end of the first and second cantilever rib members respectively. Regarding claim 12, the cushions (102) are disposed on the first and second nostril engaging elements and adapted to engage with inner walls of the nostrils.  
Regarding claim 45, see the discussion of claim 1 above. The limitations “wherein the first and second leg members are adapted, in use, to extend inward of respective nasal orifices along the septum”, “wherein the first and second intermediate sections are adapted, in use, to extend along a length of the septum behind the columella and alar fibrofatty tissue of the nose, and the first and second cantilever rib members are each adapted, in use, to extend from a floor of the respective nasal orifices to an inner wall of the nostrils” are recitations of intended use. 
Regarding claim 47, the device is adapted to be oriented in the nose such that the first and second nostril engaging elements are adapted to be positioned at a junction of the greater alar cartilage and lateral nasal cartilage. Because the prior art device of Brown meets all of the structural limitations, and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of being oriented in a nose such that the nostril engaging elements are positioned at this junction. 
Regarding claim 48, in use, the first and second intermediate sections and the cantilever rib members are capable of carrying out the functional limitations of claim 48 in the same manner as the instant invention since they meet all of the structural limitations of claim 48 and have similar orientations to the instant invention as shown in the drawings.
Regarding claim 49, the first and second intermediate sections are adapted to cause the first and second cantilever ribs to use the floor of the nose as a support structure for dilation of the nostrils (in the same manner as the device of the instant application due to the downward extension of the intermediate sections).
Regarding claim 50, the cantilever rib members are adapted to exert an outward force on the inner wall of the nostril and on the floor of the nose to thereby dilate the nasal passage of the nose (see outwardly directed force arrows in figs. 3 and 5, and note that the device is capable of exerting an outward force on the floor of the nose when positioned in the same manner as the instant application due to the downward extension of the intermediate sections).
Regarding claim 51, the cantilever rib members are formed of a flexible material. They can be squeezed or compressed by a user into a compressed state due to this flexible nature 
Regarding claim 53, distal ends of the first and second cantilever rib members are not connected to the first and second intermediate sections, respectively (see annotated figures), and the first and second intermediate sections each comprise a plurality of angled or arcuate portions along their length as understood in view of fig 3 (noting that the plurality of angled portions may all have the same angle as currently claimed).
Regarding claim 54, the cantilever rib members extend substantially upwardly along their length from the first and second intermediate sections respectively (note: the rib members have an upward extension along their length and therefore extend substantially upwardly along their length; consider also the section of the rib member directly attached to the intermediate section, which extends upward when a user lying down on his/her back is wearing the device). 
Regarding claim 55, the first intermediate section extends substantially downward from the end of the first leg member to the proximal end of the first cantilever rib member and the second intermediate section extends substantially downward from the end of the second leg member to the proximal end of the second cantilever rib member (see annotated figures above, noting that the user may be lying down).
Regarding claim 57, the entire first intermediate section transitions between the first plane and the second plane to interconnect the end of the first leg member to the proximal end of the first cantilever rib member and wherein the entire second intermediate section transitions between the first plane and the third plane to interconnect the end of the second leg member to the proximal end of the second cantilever member (see examiner-annotated figure below, noting that the second and third planes are now being considered the planes marked by the dotted lines in the figure below, in which a more proximal portion of the ribs are located and extend outward from the u-shaped body; the location of the first plane is best shown in the first examiner-annotated figure provided in 103 rejections section of this action).

    PNG
    media_image4.png
    344
    735
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 13, 14, 17, 18, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 1/14/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771